Citation Nr: 9901664	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-46 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim for service connection for an abnormal 
electrocardiographic reading is well grounded.  

2.  Whether a claim for service connection for bilateral 
conjunctivitis is well grounded. 

3.  Whether a claim for service connection for a sinus 
disorder is well grounded. 

4.  Whether a claim for service connection for bilateral 
tinnitus is well grounded. 

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to service connection for a bilateral knee 
disorder. 

7.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle with degenerative joint disease, 
currently evaluated as 20 percent disabling.   

8.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant had twelve years and five months active service 
with his last period of service from April 1987 to January 
1996.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a May 1996 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida, which granted service connection 
for residuals of open reduction and internal fixation for a 
fracture of the left ankle with degenerative joint disease 
(DJD), which was assigned a 10 percent disability rating.  
Also, service connection was granted for residuals of 
hepatitis B infection and for residuals of an avulsion 
fracture of the base of the middle phalanx of the right fifth 
finger and noncompensable ratings were assigned for each.  
Service connection was denied for obesity.  

A notice of disagreement (NOD) with the evaluations assigned 
and as to the denial of service connection for obesity was 
received in June 1996.  A rating action of August 1996 
granted service connection for carpal tunnel syndrome (CTS) 
of the left wrist, which was assigned a 10 percent disability 
rating, and for CTS of the right wrist which was assigned a 
noncompensable rating.  As noted in the March 1997 Board 
remand, in the veterans VA Form 9, Substantive Appeal, he 
withdrew from appellate consideration the issues of service 
connection for obesity and compensable ratings for service-
connected residuals of hepatitis B and residuals of an 
avulsion fracture of the base of the middle phalanx of the 
right fifth finger.  

Following the March 1997 Board remand, a June 1997 rating 
action granted a 20 percent disability evaluation for 
residuals of a left ankle fracture with DJD.  Since the 
appellant did not withdraw the increased rating claim after 
the grant of a higher evaluation, the case is still in 
appellate status.  Indeed, in the VA Form 1-646 of October 
1998 a rating in excess of 20 percent was specifically 
requested.  

In July 1997 the veteran was furnished copies of his service 
medical records.  Latter that month he claimed service 
connection for hypertension, bilateral conjunctivitis, a low 
back disorder, a sinus disorder, headaches, an abnormal 
electrocardiogram (EKG), residuals of a forehead laceration, 
bilateral tinnitus (from head injury and acoustical trauma), 
and bilateral knee disability.  

An August 1997 rating action confirmed and continued to 
noncompensable rating for CTS of the right wrist.  Service 
connection for the disabilities claimed in July 1997 was 
denied by a September 1997 rating action except that service 
connection was granted and noncompensable ratings were 
assigned for hypertension and residuals of a forehead 
laceration.  

The veteran filed an NOD in November 1997 as to the 
noncompensable rating assigned for hypertension and the 
denials of service connection and a supplemental statement of 
the case (SSOC) in November 1997 addressed these issues.  VA 
Form 9, Substantive Appeal, was received later in November 
1997 perfecting the appeal as to these issues.  

A February 1998 rating action granted a temporary total 
evaluation because of treatment (surgery) for CTS of the left 
wrist requiring convalescence, under 38 C.F.R. § 4.30 (1998), 
effective from December 9, 1997 and with resumption of a 10 
percent schedular rating effective February 1, 1998.  A June 
1998 rating action confirmed and continued the assignment of 
a noncompensable rating for hypertension and the denials of 
service connection, describing the low back disorder as DJD 
of the lumbar spine, and the bilateral knee disabilities as 
DJD of the knees.  However, service connection was granted 
for tension headaches and a noncompensable rating was 
assigned but no appeal has been taken as to the assignment of 
that rating.  

Lastly, as noted in the March 1997 Board remand, the matter 
of whether the veteran appealed a rating action of January 
1996 which denied entitlement to VA vocational rehabilitation 
under 38 U.S.C. chapter 31 was referred to the RO.  Since 
then, there has been placed in the claim file a July 1997 
document which reflects that the veteran has been granted 
Chapter 31 benefits and is receiving rehabilitation training 
and, thus, all issues relative to vocation rehabilitation 
were considered resolved.  


FINDINGS OF FACTS

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for abnormal EKG, bilateral 
conjunctivitis, sinus disorder, and bilateral tinnitus are 
plausible.  

2.  A chronic lumbosacral strain is of service origin.  

3.  Bilateral knee disorder is of service origin.  

4.  The left ankle with DJD is manifested by pain, swelling, 
and stiffness as well as arthritic changes with limitation of 
motion and minimal shortening of the left fibula.  

5.  The veteran has never taken medication of hypertension 
and his diastolic blood pressure readings are predominantly 
less than 100 and his systolic readings are predominantly 
less than 160.  


CONCLUSIONS OF LAW

1.  The claims for service connection for an abnormal EKG 
reading, bilateral conjunctivitis, sinus disorder, bilateral 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A chronic lumbosacral strain was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

3.  Bilateral knee disorders were incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

4.  An evaluation in excess of 20 percent for residuals of a 
fracture of the left ankle with DJD is not warranted.  
38 U.S.C.A. §§ 1115, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.71a, DCs 5003-5271 
(1998).  

5.  A compensable evaluation for hypertension is not 
warranted.  38 U.S.C.A. §§ 1115, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, DC 7101 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Medical Records

Examination for enlistment into the Navy in November 1982 was 
negative.  

The veteran was afforded audiometric tests from 1983 to 1986.  
Except for a single threshold level of 50 decibels at 6,000 
Hertz in January 1984 and two thresholds of 30 decibels at 
6,000 Hertz in April 1986 and May 1987, all threshold levels 
at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz were 25 
decibels or less.  

In July 1984 the veteran had headaches, a sore throat, and a 
cough due to an upper respiratory infection (URI).  In 
December 1986 he had pain after falling on his right knee.  
All tests revealed his knee was intact and he had full range 
of motion.  The assessment was a soft tissue injury.  In 
January 1987 he had a boil on the anterior aspect of his 
right ear, for which he was given penicillin.  The boil 
resolved after incisional drainage.  In February 1987 he had 
low back pain from a lifting injury.  On examination the 
right side of his low back was palpably more rigid that the 
left and there was slight swelling but no spasm.  The 
assessment was low back strain, for which he was given Motrin 
and Parafon Forte.  In March 1987 he had left knee pain after 
lifting.  On examination there was full range of motion but 
no swelling, deformity, crepitus or tenderness on palpation 
of the knee.  The assessment was a bruised left knee.  In 
June 1987 an EKG was normal.  

In August 1988 the veteran was medically qualified for work 
in a laundry room.  In October 1988 he complained of right 
eye pain.  The etiology of the pain was unknown.  He had no 
history of disability of the right eye and light had no 
effect on that eye.  He had broken his prescription lenses 
about one month earlier.  After an examination the assessment 
was right eyestrain.  In April 1990 he was given earplugs.  
Also in April 1990 he complained of red eye for 2 days 
with slight irritation.  There was no eye pain, discharge or 
swelling.  There was mild erythema and his eyelids were 
slightly edematous but without drainage.  The conjunctivae 
were injected.  The assessment was conjunctivitis.  In August 
1990 he complained of having had bilateral patellar knee pain 
for one week.  His knees hurt after running or climbing 
ladders.  He denied a past history of knee problems, 
including not having had effusion or instability.  On 
examination his gait was normal.  There was full range of 
motion without crepitus and no tenderness or effusion of the 
knees.  Drawers and McMurrays sign were negative.  The 
collateral ligaments were intact.  The assessment was 
chondromalacia patellae.  

In January 1992 the veteran complained of decreased near 
visual acuity.  Physical examination of his eyes was normal.  
Prescription lenses were recommended.  

In April 1992 a laboratory study revealed that the veteran 
had elevated cholesterol and triglyceride levels.  

In April and May 1992 the veteran was evaluated for having 
minor T-wave changes on a routine EKG.  He was asymptomatic.  
The provisional diagnosis was nonspecific EKG T-wave changes, 
not present five years earlier.  On evaluation by a 
cardiologist in May 1992 it was again noted that the veteran 
was completely asymptomatic.  At that time he had no history 
of hypertension, diabetes mellitus or family history of 
coronary artery disease (CAD).  His history was reportedly 
significant only for past knee surgery.  The cardiologist 
performed a repeat EKG which again revealed T-wave changes in 
the lateral precordial leads.  The cardiologist was not sure 
of the etiology of the changes but to rule out (CAD) the 
veteran was scheduled for a stress test.  

In July 1992 the veteran was given a stress test during which 
there were no significant EKG changes noted upon exercising.  
The conclusions were that the stress test was inconclusive 
due to an inability to achieve 85 % of maximum predicted 
heart rate; normal hemodynamic response to exercise, except 
for slightly limited exercise capacity; and no chest pain or 
arrhythmia during exercises.  

In February 1993 the veteran underwent arthroscopic 
synovectomy of the left ankle.  In April 1993 the veteran 
sustained a laceration of his forehead but there was no 
complaint of tinnitus.  

In June 1993 the veteran had redness of the right eye of one-
day duration.  After an examination the diagnosis was 
conjunctivitis of the right eye.  On follow-up in July 1993 
the conjunctiva of his right eye was injected and the 
assessment was conjunctivitis, presumably viral.  He was 
again given medication and the next day the same diagnosis 
was rendered.  

In September 1993 the veteran complained of right hip pain, 
without any history of trauma.  He also stated that he had 
some low back pain but no numbness or tingling of the arms or 
legs.  On examination he had no tenderness but had full range 
of motion of the lumbosacral spine.  The assessment was a 
muscle strain.  

In November 1993 the veteran complained of left eye pain and 
on examination there was redness of the left eye.  The 
impression was conjunctivitis.  Later that month, the redness 
had moved to his right eye and he had occasional blurred 
vision.  The assessment was epidemic keratoconjunctivitis.  
It was indicated that he was probably no longer infective.  
There was another impression of viral keratoconjunctivitis of 
both eyes.  Later in November 1993 it was noted that his 
viral keratoconjunctivitis of both eyes was almost resolved.  

In February 1994, as part of a hearing conservation program, 
the veteran expressed understanding of the hazards of noise 
exposure and the importance of wearing proper hearing 
protection.  He acknowledged having received a set of 
earplugs.  

In September 1994 the veteran complained of having had left 
knee pain, off and on, for the last month.  He had pain under 
the kneecap only when moving the leg and when climbing up and 
down ladders.  Sitting alleviated the pain.  He denied any 
radiation of pain or tingling of the toes.  He had a history 
of knee trauma while playing flag football in August 1993, 
although there was no recorded documentation.  On examination 
his gait was normal and there was no effusion or bony 
deformity of the left knee.  He had full range of motion.  
There was patella point tenderness to deep palpation.  There 
was positive ballotment but negative drawer and McMurray 
sign.  The ligaments were intact to varus and valgus stress.  
The assessment was possible patellofemoral syndrome.  He was 
given Indocin and was to place ice on the knee, as well as to 
lose weight and to exercise.  

Later in September 1994, the veteran again complained of left 
knee pain, mostly when walking up and down ladders.  He had 
been performing knee exercises but denied edema and radiation 
of pain.  On examination his gait was normal and there was no 
obvious effusion or deformity, nor varus or valgus 
ligamentous laxity.  There was a negative drawer and McMurray 
sign and no crepitus.  The assessment was chronic 
patellofemoral syndrome.  He was given medication and was to 
have light duty, as well as to lose weight and to exercise.  

In March 1995 the veteran had an upper respiratory infection 
(URI) with a runny nose and sore throat.  On examination 
there was no tenderness over his sinus cavities.  

An X-ray in July 1995 revealed post-traumatic degenerative 
arthritic changes in the veterans left ankle.  

A Medical Board Report in October 1995 reflects that the 
veteran had fractured his left ankle in 1988 which had been 
treated with open reduction and internal fixation.  Some of 
the hardware had been removed in 1988 and the rest was 
removed in 1991, at which time X-rays, by history, revealed 
early degenerative changes.  A March 1993 arthroscopy 
revealed Grade II chondromalacia of his talar dome and 
thickened hypertrophic synovium.  On examination he had 15 
degrees of dorsiflexion and approximately 25 degrees of 
plantar flexion.  He had 15 degrees of inversion and about 10 
degrees of eversion.  He also had mild bilateral pes planus.  
X-rays in October 1995 revealed widening of the angle mortis, 
medially, and early degenerative changes.  The final 
diagnosis was chronic left ankle pain secondary to post-
traumatic degenerative arthritis.  

A laboratory study in October 1995 revealed that the veteran 
had an elevated cholesterol level.  

In December 1995 the veteran complained of having had sinus 
headaches for one week.  He had symptoms of a cold, with 
nasal congestion but no rhinorrhea, cough, or chest 
congestion.  On examination there was some discomfort on 
percussion over the right maxillary sinus.  The assessment 
was sinus congestion.  

Post Service Medical Records

On VA general medical examination in April 1996 the veteran 
complained of, in part, left ankle pain and he had a left 
ankle surgical scar.  The tympanic membranes and canals of 
his ears were normal.  He had a regular rhythm of his heart, 
without murmurs or gallops.  His blood pressure was 128/80.  
There was no gross motor or sensory deficit.  

On VA orthopedic examination in April 1996 the veteran 
complained of chronic pain, stiffness, and swelling of his 
left ankle.  On examination he had well healed left ankle 
scars.  There was tenderness of the left ankle in a diffuse 
manner, as well as swelling but there was no gross deformity 
or instability.  Plantar flexion and dorsiflexion of the left 
ankle were to about to 15 degrees.  X-rays revealed DJD 
changes of the left ankle and evidence of an old well-healed 
fracture.  The diagnoses included post-traumatic DJD and 
multiple surgeries of the left ankle, status post left ankle 
fracture.  

On VA joint examination in May 1996 and neurology examination 
in June 1996 the veterans hands and wrists were examined for 
CTS.  

On VA joint examination in May 1997 the veteran complained of 
chronic pain, stiffness, and swelling of his left ankle.  In 
particular, he complained of pain on walking and chronic pain 
and swelling if he was on his feet for an extended period of 
time, which precluded athletic and recreational activity.  He 
obtained relief with rest, ice, and compression.  He had 
minor daily flare-ups, usually at the end of the day.  About 
once monthly his flare-ups, especially if overactive, were 
subjectively of such severity that he was unable to work.  He 
denied any significant weakness but complained of some 
incoordination when walking.  On examination his gait was 
antalgic, favoring the left ankle.  He walked with a somewhat 
stiff-legged gait with the left foot externally rotated.  He 
was fairly pronated in both feet, symmetrically.  There was a 
12 cm. well-healed scar over the lateral aspect of the distal 
fibula which was nontender to palpation.  That ankle was 
mildly swollen with some fullness below and anterior to the 
medial malleolus.  There was tenderness to palpation over the 
medial malleolus and just anterior thereto.  There was no 
Tinels sign or evidence of an active neuroma.  Active range 
of motion of the left ankle at the tibiotalar joint was 2 
degrees of dorsiflexion and 15 degrees of plantar flexion.  
Passive range of motion was 5 degrees of dorsiflexion and 20 
degrees of plantar flexion.  He had pain at the extremes of 
passive range of motion and the pain was at the medial aspect 
of the tibiotalar joint.  His hindfoot was supple.  Subtalar 
motion appeared to be normal.  His forefoot was supple and 
nontender to palpation.  Inversion was to 5 degrees and 
eversion was to 2 degrees, with pain at the extreme of 
eversion.  He stated that there had been no significant 
change in his active range of motion when he had flare-ups 
but that he had increased pain and swelling during flare-ups.  
Motor strength was 5/5 in the gastrocnemius and tibialis 
anterior, extensor hallucis and peroneal muscles.  There was 
no evidence of muscle atrophy.  There was no evidence of 
reflex sympathetic dystrophy and no warmth, erythema or 
infection.  There was no evidence of ankle instability.  
There was no crepitus on range of motion.  X-rays revealed 
loss of joint space throughout the tibiotalar joint and post-
traumatic changes in the entire distal third of the fibula 
with evidence of previous fracture but no pseudoarthrosis and 
no significant malalignment.  There appeared to be a slight 
lateral shift of the talus and the fibula appeared to be 
shortened by perhaps 3 or 4 mm.  There was some arthritic 
change.  The diagnosis was left ankle arthritis, post-
traumatic, involving the tibiotalar joint, status post left 
ankle fracture.  

It was noted that there was limitation of motion.  His 
subjective pain could lead to weakened movement and excess 
fatigability, although he had good muscle strength.  This 
would cause incoordination of his gait.  The flare-ups caused 
increased fatigability and incoordination and significantly 
limit his function.  In the future, he might be a candidate 
for left tibiotalar fusion for relief of pain, at the cost of 
further loss of motion.  

On VA social work survey in June 1997 the veteran reported 
that he was medically retired from the Navy but was now 
employed as a sales associate.  

VA outpatient treatment (VAOPT) records of 1996 to 1998 
reflect treatment for CTS and the veterans left ankle 
disability.  In August 1997 he reported that his low back was 
getting worse.  The assessment was a low back strain.  In 
September 1997 he complained of having headaches all the 
time.  In November 1997 he reported that there had been no 
improvement in his back pain and that the back pain was 
getting worse.  Again, the assessment was a lumbar strain.  
In January 1998 the veteran complained of headaches.  He 
needed new prescription lenses for a refractive error of his 
eyes.  After an examination the diagnosis was that there was 
no ocular pathology.  In April 1998 laboratory studies found 
that the veterans cholesterol level was within normal 
limits, although his triglyceride level was 173 mg/dl and the 
normal range was from 29 to 174 mg/dl.  He had an elevated 
cardiac risk factor.  

The veteran was afforded a VA neurology examination in April 
1998 for evaluation of his headaches. 

On VA examination in April 1998 for evaluation of the 
veterans hypertension the VA outpatient records were 
reviewed.  It was noted that he had had an abnormal EDG in 
June 1997 with a normal sinus rhythm but nonspecific T-wave 
abnormality.  He was not now and had never been on medication 
for hypertension.  His blood pressure readings were 146/78, 
142/88, 152/86, 150/92, 138/80, and 156/79.  He had a regular 
rhythm of the heart without murmurs or gallops.  There was no 
edema or cyanosis of his extremities.  X-rays of his chest 
revealed no significant interval change but there was mild 
tortuosity of the aorta consistent with hypertension.  His 
heart size was in the upper limits of normal and there was 
normal central vascular caliber.  The diagnosis was mild 
arterial hypertension.  It was suggested that he be placed on 
at least a diuretic due to the findings of his abnormal EKG 
and chest X-ray findings.  His diastolic blood pressure was a 
bit elevated.  

On VA examination of the veterans eyes in April 1998 the 
veteran reported that during service his eyes had been red 
and he had needed eye drops and ointment but he had not had 
any problems since service.  His uncorrected near visual 
acuity was 20/20 and his uncorrected distant visual acuity 
was 20/30 in each eye, correctable to 20/15 in each eye.  
After physical examination the diagnosis was chronic 
asymptomatic blepharitis, which may have been the source of 
the infections that he had during service.  

On VA otolaryngeal examination in April 1998 the veteran 
complained of having had sinus symptoms for 10 years.  On 
examination there was no interference with breathing through 
his nose and no discharge of blood or pus.  With respect to 
his sinus cavities he had orbital pressure and headaches once 
a month, relieved with Dristan.  X-rays of his sinuses were 
within normal limits.  He had enlarged turbinates with 40 
percent obstruction of each nostril.  The diagnosis was 
vasomotor rhinitis.  

On VA audiometric examination the veteran complained of 
hearing difficulty but having no history of ear infection.  
He related having been exposed to noise from washers and 
dryers during service.  He related having had a gradual onset 
of tinnitus which was unilateral only, affecting only his 
right ear.  The tinnitus was periodic, approximately three 
times weekly and consisted of a mild high-pitched sound.  
Audiometric testing revealed threshold levels of 15 decibels 
or less in each ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz and his Maryland CNC scores were 100 percent in each 
ear.  The diagnosis was that his hearing was within normal 
limits, bilaterally.  His tympanic membrane compliance and 
acoustic reflexes were within normal limits bilaterally and 
he had a negative reflex decay bilaterally.  On physical 
examination of his ears he related having had tinnitus for 6 
to 7 years and having been exposed to loud noises during 
service.  His tympanic membranes were within normal limits.  
The diagnosis was bilateral tinnitus.  

On VA examination of the veterans spine and knees in April 
1998 he related having had a lumbar spine strain during 
service and low back pain, intermittently, for a long time, 
which occurred several times monthly and lasted 4 or 5 days.  
He had no pain down his legs.  He had been treated with 
medication and rest in the past but had never received 
physical therapy.  He complained of having developed 
bilateral knee pain in 1994 and stated that bending and 
stooping now made the pain worse.  He denied any swelling of 
his knees but related having had locking and giving way of 
the left knee on one occasion in the past.  He had been 
treated with Motrin and an Ace wrap.  

On examination he had an essentially normal gait but had some 
varus deformity of the knees.  He had 90 degrees of forward 
flexion of the low back and 15 degrees of extension, 20 
degrees of rotation to the right and the left, as well as 25 
degrees of lateral bending to the right and to the left.  He 
could walk on his heels and on his toes without difficulty.  
Straight leg raising was negative.  Lower extremity reflexes 
were 2+ and strength was 5/5.  Sensations were normal.  He 
had some crepitation of the patellofemoral joints on flexion 
and extension, passively.  He had full range of motion, 
actively, of the knees.  There was no instability to varus or 
valgus stress testing and anterior drawer sign was negative.  
McMurrays sign was negative.  X-rays revealed a mild varus 
deformity with some medial compartment degenerative changes 
of the knees but no loose bodies.  X-rays of the lumbar spine 
revealed some degenerative changes at L5-S1.  The diagnoses 
were chronic lumbar strain without evidence of 
neurocompressive pathology, and bilateral medial compartment 
degenerative arthritis of both knees.  

Law and Regulations

Under the applicable criteria, in order to establish service 
connection, the veteran must submit objective evidence that 
establishes that his current condition either began in or was 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease or injury diagnosed after discharge, 
when all of the evidence establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim under 38 U.S.C.A. § 5107(a) for service 
connection.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim. 38 U.S.C.A. 
§ 5107(a).  

The doctrine of resolution of doubt does not apply in 
determinations of well groundedness because that would 
require a weighing of the evidence which is prohibited in 
view of the fact that evidence which is competent must be 
presumed to be credible.  Martinez v. Brown, 6 Vet. App. 462, 
464 (1994) (in the context of a well grounded claim the 
benefit of the doubt rule applies only to the adjudication of 
the merits of a claim).  

The United States Court of Veterans Appeals (Court) has held 
that, in making a threshold determination as to whether a 
claim is well-grounded, certain specific criteria must be 
considered.  In Caluza v. Brown, 7 Vet. App. 498 (1995), the 
Court instructed that a well-grounded claim has three 
requirements: there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  These 
requirements must be met for a well-grounded claim to exist.  

In establishing a well grounded claim, the provisions of 38 
C.F.R. § 3.303(b) will be sufficient for such purpose if a 
disorder is shown to be chronic during service or a 
presumptive period or, if not chronic, there is continuity of 
symptomatology after service.  It is existence of symptoms 
and not receipt of treatment that is of the essence (although 
in a merits adjudication the absence of treatment may be a 
factor in determining the credibility of evidence).  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Any competent medical or 
lay evidence is presumed credible for this purpose.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In determining the identification or existence of continuity 
of symptoms, competent medical evidence is necessary when 
medical expertise is required to identify the condition but 
lay evidence will suffice if lay observation is capable of 
such identification, based on all the evidence of record, 
including medical documentation and testimony either 
contemporaneous with service or otherwise.  Although medical 
nexus evidence between present disability and service is not 
required; nevertheless, competent medical or lay evidence is 
required, depending on the circumstances, to demonstrate such 
a relationship between present disability and the continuity 
of symptoms which are shown.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  [A] secondary-service connection claim is 
well grounded only if there is medical evidence to connect 
the asserted secondary condition to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

Analysis

Abnormal EKG

It is contended there is no evidence that shows that he does 
not have a disability causing his abnormal EKG and something 
must be causing the abnormal EKG.  This misstates the burden 
of proof.  The burden is upon the claimant to establish the 
existence of current disability.  However, it must initially 
be noted that service connection is not granted merely for 
abnormal clinical or laboratory studies.  Rather, service 
connection may be granted only for disease or injury which 
results in disability.  While he is service-connected for 
hypertension, there is no clinical diagnosis of hypertensive 
heart disease and while his heart is within the upper limits 
of size, due to hypertension, there is no actual evidence of 
cardiac enlargement.  

A controlling fact in this case is that there is no evidence, 
other than the veterans contentions that shows that he has 
any heart disease.  Lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As previously pointed out, all three prongs of 
Caluza must be satisfied in order for a well-grounded claim 
to exist.  Such is not the case here and, thus, the claim for 
service connection for an abnormal EKG is not well grounded.  

With respect to the contention that he should be afforded 
additional VA examination, particularly in light of the fact 
that he is service-connected for hypertension, and for an 
independent medical opinion, the most recent examination for 
rating his hypertension did not yield a diagnosis of heart 
disease.  Moreover, the duty to assist only attaches after a 
well grounded claim has been submitted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Bilateral Conjunctivitis

It is asserted and the evidence shows that the veteran was 
treated for and diagnosed as having conjunctivitis during 
service.  It is also contended that he currently has that eye 
disability.  During service he had one episode of eyestrain 
in 1988 and had conjunctivitis in 1990 and for several months 
in 1993.  However, toward the end of November 1993 it was 
noted that his keratoconjunctivitis, which was due to an 
infection, was resolving.  He has not received treatment for 
disability of his eyes, other than needing prescription 
lenses for an unspecified refractive error, since service.  
The recent VA examination in 1998 yielded a diagnosis of 
chronic blepharitis but further noted that this condition was 
asymptomatic.  Accordingly, current disability of the 
veterans eyes is not demonstrated and, thus, the claim for 
bilateral conjunctivitis is not well grounded.  

Sinus disorder

It is maintained that the veteran was treated for and 
diagnosed as having a sinus disorder during service and has 
that he currently has a sinus disorder.  However, he had no 
sinus tenderness when he had an URI in early 1995 and while 
he complained of a sinus headache in December 1995, when he 
had discomfort on percussion over the right maxillary sinus, 
the assessment was only that he had sinus congestion.  There 
was no actual diagnosis of a chronic sinus disorder.  Also, 
on VA examination in 1998 there was no diagnosis of a sinus 
disorder; rather, the diagnosis was vasomotor rhinitis, which 
is a nasal disorder.  

Therefore, since a chronic sinus disorder is not demonstrated 
during or after military service, the claim for a sinus 
disorder is not well grounded.  



Bilateral Tinnitus

It is contended that the veteran did not have tinnitus at 
enlistment but had bilateral tinnitus during service and has 
it now.  It is asserted that during service he was exposed to 
acoustical trauma from noises of two battleships and 
cruisers, including noise from dryers that ran continuously 
for the two years he worked in a laundry room and was also 
exposed to loud noises from pneumatic grinders when assigned 
to chipping paint details.  Moreover, it is asserted that 
life aboard ships at sea involved extremely high levels of 
noise from all the equipment.  

Under 38 C.F.R. § 3.385 (1998) [f]or the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran has related on VA examinations in 1998 a history 
of tinnitus which reportedly had its onset during active 
service.  However, the service medical records are negative 
for complaints of tinnitus.  Moreover, it must be noted that 
the veteran has also complained of a hearing loss and yet 
there is no accompanying hearing loss by VA standards.  
Additionally, there was no abnormality of the veterans ears 
on VA examination in 1998.  Therefore, the claim for service 
connection for tinnitus is not well grounded.  

With respect to the requests for comprehensive VA 
examinations as to the disabilities for which service 
connection is claimed and the requests, in VA Form 9 of 
November 1997, that the claims be referred for independent 
medical opinions; where, as here, the claims are not well 
grounded, there is no duty to assist the appellant under 38 
U.S.C.A. § 5107(a) (West 1991).  The duty to assist only 
attaches after a well grounded claim has been submitted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) and Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In this case the RO has addressed the claims on the basis of 
whether they were well grounded but also considered the 
claims on a full merits basis.  Any such error was harmless.  
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995); see also 
Meyer v. Brown, No. 94-850, slip op. (U.S. Vet. App. Oct. 7, 
1996) (where RO adjudicates on the merits there is an 
advantage, not disadvantage, because it presumably has 
fulfilled the duty to assist under 38 U.S.C.A. § 5107(a) 
which otherwise does not attach to claims that are not well 
grounded).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Board 
finds in this case that he did not put VA on notice of the 
existence of any medical evidence which would have made the 
claim plausible.  Under these circumstances, the Board 
concludes that the RO did not fail to meet obligations under 
38 U.S.C.A. § 5103(a) in this case.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

Low back disorder

It is also averred that the veteran was diagnosed and treated 
inservice for a low back strain and has continued to have a 
low back strain since service.  Service medical records do 
reflect an assessment of a low back strain in 1987 following 
a lifting injury, when he had some rigidity on the right side 
of his low back, and that in 1993, after a right hip injury, 
he again complained of low back pain and the assessment was a 
muscle strain.  A low back strain was also diagnosis on two 
occasions in 1997 and more recently the diagnosis on VA 
examination in 1998, when X-rays revealed degenerative 
changes of the lumbosacral spine, was a lumbosacral strain.  
Equally important, the lumbosacral strain was diagnosed as 
being chronic.  

The Board notes that the veteran had two injuries during 
service which apparently effected his low back but that there 
is no evidence of a post service injury of his low back.  
Accordingly, resolving all doubt in favor of the veteran, it 
is the judgment of the Board that the current chronic 
lumbosacral strain is of service origin and, thus, service 
connection for a chronic lumbosacral strain is warranted.  

Bilateral Knee Disorder

Initially, the Board notes that VA X-rays in May 1997 
revealed a slight lateral shift of the talus and that the 
fibula appeared to be shortened by perhaps 3 or 4 mm. due to 
the service-connected left ankle fracture.  

38 C.F.R. § 4.44 (1998) provides, in part, that [w]ith 
shortening of a long bone, some degree of angulation is to be 
expected; the extent and direction should be brought out by 
X-ray and observation.  The direction of angulation and 
extent of deformity should be carefully related to strain on 
the neighboring joints, especially those connected with 
weight-bearing.  Also, 38 C.F.R. § 4.58 (1998) provides 
that [w]ith service incurred lower extremity [] shortening, 
a disabling arthritis, developing in the same extremity, or 
in both lower extremities, with indications of earlier, or 
more severe, arthritis in the injured extremity [] will be 
considered as service incurred.  

In this regard, there is no confirmation of the veterans 
ever having had knee surgery as was noted during service in 
May 1992.  He had a soft tissue injury of the right knee in 
1986 and a left knee bruise in 1987.  After his left ankle 
fracture, there was a diagnosis of chondromalacia of the 
patellae in 1990 and in 1994 chronic patellofemoral syndrome 
was diagnosed.  Also, on VA examination in 1998 he had 
patellofemoral crepitus.  Under 38 C.F.R. § 4.59 (1998) 
[c]repitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  The Board also notes that the 1998 VA 
examination revealed a bilateral varus deformity and 
degenerative changes of the knees.  

Accordingly, in the judgment of the Board the veterans 
bilateral knee disability is of service origin and, thus, 
service connection for his bilateral knee disability is 
warranted.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  Thus, the claims for a rating in 
excess of 20 percent for the left ankle disability and for a 
compensable rating for hypertension are well grounded.  When 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), that statute mandates a duty to assist 
in developing all pertinent evidence.  

Despite the requests for additional VA rating examinations, 
it is not shown that the most recent examinations in 1998 
were inadequate for rating purposes.  The Board finds that 
the facts relevant to the issue on appeal have been properly 
developed and, accordingly, the statutory obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied in accordance with 38 U.S.C.A. § 5107(a).  

Left Ankle Fracture with DJD

The left ankle disability is evaluated as traumatic 
arthritis.  Under 38 C.F.R. § 4.71a, DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis is 
established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a rating higher rating may be assigned 
if there is additional limitation of motion from pain or 
limited motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5271 when there is moderate 
limitation of motion of the ankle, a 10 percent evaluation is 
warranted and when the limitation of motion is marked, a 20 
percent evaluation is warranted.  

Under 38 C.F.R. § 4.71a, DC 5284 residuals of other foot 
injuries, when moderate warranted a 10 percent evaluation, 
when moderately severe a 20 percent evaluation is warranted, 
and when severe a 30 percent evaluation is warranted.  

It is contended and the evidence shows that the veteran 
receives VAOPT for tenderness and swelling of the left ankle 
and takes medication for left ankle pain and that he also has 
limitation of motion of the ankle.  

The veterans arthritic changes are rated on the basis of 
limitation of motion but the 20 percent rating in effect is 
the highest rating assignable for limitation of motion.  
Also, while there is radiological evidence of shortening of 
the left leg, it is of a noncompensable degree since 38 
C.F.R. § 4.71a, DC 5275 (1998) requires shortening of at 
least one to one-and-one-quarter inches (3.2 cms. to 5.1 
cms.).  

Although it has been noted that the veteran may at some 
future date need at least partial ankylosis of the left 
ankle, he does not now have ankylosis or such disability as 
to equate with ankylosis.  While he does have significant 
pain, stiffness, and swelling of the left ankle he still 
retains some range of motion and there is no clinically 
identifiable weakness or atrophy.  Also, while there is some 
evidence of an antalgic gait stemming from the left ankle 
disability, at the time of some recent VA examinations no 
impairment of his gait was noted.  

In sum, the left ankle disability does not warrant a 
schedular evaluation in excess of 20 percent.  
Hypertension

The veterans hypertension has been rated under 38 C.F.R. 
§ 4.104 DC 7101 for hypertensive cardiovascular disease.  
These rating criteria under this DC were revised effective 
January 12, 1998.  However, the SSOC of June 1998 addressed 
and considered the new criteria, as prior rating actions had 
addressed and considered the criteria in effect prior to 
January 12, 1998.  

Where the law or regulation changes before the administrative 
or judicial appeal process has been concluded, the version 
most favorable version will apply.  This requires 
adjudication claim under both the new and old versions to 
determine which may be more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) and DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) (citing Lasovick v. Brown, 6 Vet. 
App. 141, 151 (1994)).  

Under the rating criteria in effect prior to January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more.  A 40 percent rating 
is warranted when diastolic pressure is 120 or more and there 
are moderately severe symptoms.  A 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more and there are severe symptoms.  Note 1 to DC 7101 
provides that for the 40 percent and 60 percent ratings there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  Note 2 to DC 7101 provides that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
for assignment.  

Under the DC 7101 rating criteria in effect since January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or, systolic pressure predominantly 160 or more, or, 10 
percent as the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or, systolic pressure predominantly 200 or more.  
A 40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
when diastolic pressure is predominantly 130 or more.  Note 1 
to the new DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more time on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Note 2 provides 
that the evaluation of hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be on the basis of the 
condition causing it rather than by a separate evaluation.  

The veteran has never taken medication for control of 
hypertension and the recent VA examinations recommendation 
that he should take a diuretic and that his diastolic blood 
pressure was a bit elevated do not meet the schedular rating 
criteria for a compensable evaluation under either the old or 
the new rating criteria.  Thus, a compensable rating for 
hypertension is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual for an extraschedular evaluation because there has 
been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, No. 96-282, 
slip op. at 5 (U.S. Vet. App. Nov. 17, 1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether, in the appropriate case, the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case that claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  
In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for an 
increased rating for the service-connected left ankle 
disability and against the claim for a compensable rating for 
hypertension and, thus, there is no doubt to be resolved in 
favor of the veteran.  

ORDER

The claims for entitlement to service connection for abnormal 
EKG, bilateral conjunctivitis, sinus disorder, bilateral 
tinnitus are denied as not well grounded.  

The claims for service connection for a chronic lumbosacral 
strain and a bilateral knee disorder are granted.  

An increased rating for residuals of a fracture of the left 
ankle with DJD and a compensable evaluation for hypertension 
are denied.  

		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the 
		(CONTINUED ON NEXT PAGE)



complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.
- 2 -
